            Case 2:16-cr-00019-JAD-NJK Document 7 Filed 11/16/20 Page 1 of 1




1                      UNITED STATES DISTRICT COURT
2
                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:16-cr-19-JAD-NJK

4                   Plaintiff,                          Order Granting Motion to
                                                        Dismiss the Indictment
5           v.
                                                               ECF No. 6
6    VLADISLAV GOROGOVSCHII,

7                   Defendant.

8

9           Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

10   United States hereby dismisses the Indictment against Defendant Vladislav Gorogovschii.

11                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
12
                                                        s/Richard Anthony Lopez
13                                                      RICHARD ANTHONY LOPEZ
                                                        Assistant United States Attorney
14

15          Leave of Court is granted for the filing of the above dismissal. Because the

16   Indictment has been dismissed as to Defendant Vladislav Gorogovschii, it is hereby ordered

17   that the warrant for his arrest, issued January 27, 2016, is quashed.

18          DATED this 16th day of November, 2020.

19

20
                                             HONORABLE JENNIFER A. DORSEY
21                                           UNITED STATES DISTRICT JUDGE

22

23

24
